DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed May 13, 2021 is acknowledged.

Response to Amendment
Claims 1-9 have been canceled.  Claims 10-31 are new.  Claims 10-31 are pending and are provided to be examined upon their merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is normally organized into the following format.  Not all of the sections are usually used, but it is common for those in bold to be used.  New matter cannot be added.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 20, 24 and 27 are objected to because of the following informalities: Claim 20 has “said Financial Instrument” where the words “Financial Instrument” should not be capitalized; Claim 24 has ”assig” which probably should be “assign.”; Claim 27 has “… settlement date. Wherein said” where the period should probably be a comma and “Wherein” should be “wherein” (i.e. claims are supposed to end with a period).  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 10-12, 21-29, and 30 are directed to a method, which is a statutory category of invention.  (Step 1: YES).

The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to financial instrument Claim 13.
Claim 10 recites the limitations of:
A method for the implementation of a financial instrument comprising :
a standardized sale contract, being the financial instrument, wherein said contract obligates a buyer and a seller to settle the contract at a determined price, and on a determined agreed upon future price and termination date, and obligates the buyer to pay a percentage of said determined price upon signing the contract;
at least one underlying asset or a tradable instrument that is sold in said sale contract and is used to determine the sale price of said contract; and
wherein said method comprises the use of a specialized system and a server machine, and wherein said system resides on said server machine.
 
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. settle contract upon future price, therefore hedging), commercial interaction (e.g. tradable instrument that is sold), and legal interactions including agreements in the form of contracts and legal obligations (e.g. said contract obligates a buyer and seller).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental Step 2A-Prong 1: YES. The claims are abstract)
The claim is also abstract under Mental Processes grouping of abstract ideas as it can be performed in the mind of a person or with pen and paper.  Also, using a computer as a tool for a judicial exception has been shown to be non-statutory (MPEP 2016.04(a)(2) III C).
This judicial exception is not integrated into a practical application. In particular, the claims only recites: specialized system, server machine (Claim 10); computerized system, networked computers (Claim 13). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(b) I where a specially programmed computer is not a particular machine.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 10 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 11-12, and 14-31 further define the abstract idea that is present in their respective independent claims 10 and 13 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims recite abstract elements.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 11-12 and 14-31 are directed to an abstract idea.  Thus, the claims 10-31 are not patent-eligible.	
Claims 13-20 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a financial instrument is not a process, machine, manufacture, or composition of matter.  A financial instrument is equivalent to a contract between two parties.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20, 28, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 has “financial instrument is controlled and monitored via a computerized system…” where controlled via computerized system could not be found in the written description.
Claim 13 has “wherein said financial instrument execution data is transmitted between a buyer and an exchange market and between a seller and an exchange 
Claim 13 has “a system of networked computers” where no teaching of networked computers can be found in the written description.
Claim 15 has “a software including an input interface” where software including an input interface cannot be found in the written description of the disclosure.
Claim 15 has “a program module, operated by said software...” where program module cannot be found in the written description of the disclosure.  Claim 17 has a similar problem.
Claim 15 has “implements a control logic responsive to the instructions relating to the financial instrument…” where “control logic” cannot be found in the written description of the disclosure.  Claims 16 and 20 have similar problems.
Claim 15 has “implements an implementation logic that comply to said financial instrument objectives” where no teaching of “implementation logic” that comply to instrument objectives can be found in the written description of the disclosure.  Claim 28 has similar problems.
Claim 16 has “updating the database with said underlying asset data upon trading,…” where updating the database with asset data upon trading cannot be found in the written description of the disclosure.
Claim 19 has “software validates the non-clash of  timed rights according to contract type” where no teaching of software validates non-clash of timed rights can be found in the original written description and original claims.  
Claim 20 has “validate that no overlapping of the timeframes… wherein the timeframe periods of the rights to postpone delivery of asset or remainder of price and the timeframe period of the rights to tender delivery of asset or remainder of price, should not overlap” where the only no overlapping taught is “The right to tender payment/price remainder, this right is assigned to one of the parties only, and starts after the right to decline delivery condition timeframe ends – no overlapping of periods is allowed” (pg. 9, top para.).  Therefore there is no teaching of validate no overlapping of timeframes where the timeframe periods of the rights to postpone delivery of asset, or to tender delivery of asset or remainder of price.  
Claim 20 has “validate the ownership of the sold underlying assets or tradable instrument by the seller before creating said Financial Instrument contract,…” where validate ownership, by seller and before creating said financial instrument cannot be found in the written description or the original claims.
Claim 20 has “validate the compatibility of said timed rights according to the implementation logic of said financial instrument, wherein specific rights should not be assigned to one single party to produce a meaningful instrument,…” where the above validate step cannot be found in the written description or the original claims.
Claim 20 has “generate automatic message to advise on reviewing the dates if said overlapping periods occur and decline finalizing the registration of said financial instrument by authorities,…” where the generate automatic message to advise… step cannot be found in the written description or original claims.
Claim 20 has “decline repetition of the use of expired timed rights according to the implementation logic of said financial instrument, wherein specific rights should not 
Claim 20 has “alert the authorities with the changes in said financial instrument parties due to assignment of rights during the instrument life, and changes in the parties’ positions according to the requirements of the authorities,…” where there is no teaching of alert authorities, only alert parties.
Claim 20 has “allow customized notifications to said financial instrument parties based on their positions and based on the calculated value of said underlying asset or tradable instrument and the market value of said financial instrument,…” where allow customized notifications is not taught in the written description.
Claim 20 has “calculate the value of the underlying asset or tradable data sold in said financial instrument, based on which a relevant pricing model is applied to determine the financial instrument market value and alert the parties of their positions,…” where calculate value based on relevant pricing model cannot be found in the written description. 
Claim 20 has “calculate commissions and fees of the managers and authorities, based on the execution data and volume of transactions,…” where calculate commissions and fees cannot be found in the written description.
Claim 20  has “in the end of said financial instrument contract term, calculate the final value of said financial instrument, and determines the value of said financial instrument based on the market data and relevant applicable pricing model,…” where in the end of the contract term, calculate the final value step cannot be found in the written description.
Claim 20 has “close said financial instrument position and issue statements of account of said financial instrument parties in the end of every day, and in the end of said financial instrument term” where no teaching of close financial instrument position and issue statements at the end of every day can be found in the written description of the disclosure.
Claim 28 has “software validates the conditions and terms and compares the timed rights” where no teaching of software validates conditions and compares timed rights can be found in the written description of the disclosure.
Claims 14-20 and 31 are further rejected as they depend from independent claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-20, 24, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has “official exchange markets” and “official clearinghouse” where “official” is indefinite.  Claim 13 has a similar problem with “managed by an official financial authority.”  This is interpreted as any type of organization that exchanges financial instruments or clears transactions.  
Claim 16 has “causing the computer to take action…” where action is indefinite as it could be anything.
Claim 20 has “meaningful instrument” where meaningful is a relative term rendering the claim indefinite.  Meaningful is not taught in the disclosure, therefore it could be just about anything.
Claim 24 has “the sale value of said instrument using suitable pricing algorithm” where “suitable” is indefinite as it is a relative term and therefore it could be anything.
Claim 29 has “purchaser pays a small part of the price” where “small” is indefinite as it is a relative term and could be many things.  Claim 30 has a similar problem.
Claim 29 has “…and wherein the timed right to tender price and enforce the delivery assigned to the purchaser, said financial instrument performs as a call option, wherein the purchaser revokes said financial instrument contract is letting the call option expire, and whereas non-revocation of said financial instrument contract is exercising the call option, wherein further, said software assigns the rights as designated, restricts the other party from contrary actions, and enforce the contract in the last day if option are not exercised” where it is indefinite as to what is being claimed (see MPEP 2173.05(m) and prolix).  For examination purpose the claim is interpreted as a right to assign positions.
Claim 30 has “said financial instrument performs as put option, wherein the seller revokes the contract is letting the put option expire, and whereas non-revocation of the contract is exercising the put option, wherein further, said software assigns the rights as designated, restricts the other party from contrary actions, and enforce the contract in the last day if option are not exercised” where it is indefinite as to what is being claimed (see MPEP 2173.05(m) and prolix).  For examination purposes this is interpreted as parties assign the position.
Claims 14-20 and 31 are further rejected as they depend from independent claim 13.
		
	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2005/0086152 to Sweeting in view of Pub. No. US 2003/0208407 to Dawson.
Regarding claim 10
A method for the implementation of a financial instrument comprising :
a standardized sale contract, being the financial instrument, wherein said contract obligates a buyer and a seller to settle the contract at a determined price, and on a determined agreed upon future price and termination date, and obligates the buyer to pay a percentage of said determined price upon signing the contract;

Sweeting teaches:
Contract to sell (sale contract) using a futures contract (financial instrument), that includes a future price at time agreement is made…
“A futures contract is an agreement to buy or to sell a specific quantity of some asset at some time in the future, whereby the price of the asset is agreed upon at the time the agreement is made. Any asset whose future price is uncertain is a candidate for a futures contract. Example assets include government issued bonds, corn, wheat, cotton, coffee, cocoa, pork bellies, gasoline, heating oil, lumber, live cattle, gold, silver, yen, pounds, pesos, marks, T-bills, Eurodollar CDs, or any other suitable asset or commodity.” [0003]

Where the date is in the future (termination date)…
“Unlike a stock, which represents equity in a company and an asset that can be held for a long time, (if not indefinitely), a futures contract generally has a finite life. A futures contract can be used for hedging commodity price-fluctuation risks or for taking advantage of price movements, rather than for the buying or selling of the actual cash commodity. The word "contract" is used to describe a futures arrangement because a futures contract requires delivery of the commodity at a stated time in the future unless the contract is liquidated before it expires.” [0005]

Deposit (payment) on contract…
“Futures trading is highly leveraged. For example, the price change on a $1,000,000 Eurodollar CD can be controlled with a margin of about only $700. These margins are not a down payment on the contract. The margins are good faith deposits against an adverse change in price. The loss on a futures contract can be much greater than the margin. If the loss is greater than the funds in the trader's account, the trader must put in more money. Such a payment is normally triggered by a `margin call` issued by the trading exchange.” [0008]

Example of a futures contract as a standard futures contract…
“Traditional futures contracts are either deliverable on a single asset class or cash settled on an index of the prices of multiple underlying instruments within an asset class. For example, the standard thirty year United States government bond futures contract is based upon a notional thirty year United States government bond of six percent coupon and thirty year maturity. A Standard and Poors 500 futures contract is based upon an index value of 500 underlying stocks (the S&P 500), and a Chicago grain futures contract is based upon a particular grade of corn.” [0023]

See Percentage below.

at least one underlying asset or a tradable instrument that is sold in said sale contract and is used to determine the sale price of said contract; and

Price based on agreement to buy or sell…
“A futures contract is an agreement to buy or to sell a specific quantity of some asset at some time in the future, whereby the price of the asset is agreed upon at the time the agreement is made. Any asset whose future price is uncertain is a candidate for a futures contract. Example assets include government issued bonds, corn, wheat, cotton, coffee, cocoa, pork bellies, 

wherein said method comprises the use of a specialized system and a server machine, and wherein said system resides on said server machine.

Exchange platform is a server…
“Exchange platform 12 is a trading architecture that facilitates the purchase and sale of one or more futures contracts 30. Exchange platform 12 is operable to receive and to process requests associated with transactions relating to futures contract 30. Exchange platform 12 may be a computer, a server, a management center, a single workstation, or a headquartering office for any person, business, or entity that seeks to manage the trading of futures contract 30. Accordingly, exchange platform 12 may include any suitable hardware, software, personnel, devices, components, elements, or objects that may be utilized or implemented to achieve the operations and functions of an administrative body or a supervising entity that manages or administers a trading environment.” [0036]

Percentage
Sweeting teaches futures contract.  They do not teach deposit.  They do not teach percentage.

Dawson also in the business of futures contract teaches:
Down payment as a percent…
“By way of further example, a commodity futures contract may give a user the right to purchase a commodity, such as 10,000 pounds of copper, within a predetermined time period, such as 3 months, at a projected market price, such as $1.00 per pound. This exemplary contract would have an intrinsic value of $10,000, but the entity that is selling the copper might charge the user a down-payment of only 10 percent for the contract, or $1000. Thus, the user can control 10,000 pounds of copper for a payment of only $1,000. If the price of copper increases to $2.00 per pound within 3 months, then the user can sell the 10,000 pounds of copper for $20,000, pay the seller the extra $9000 plus interest due on the contract, and keep the remainder as profit. In contrast, if the price of copper decreases to $0.50 a pound, then the user must sell the 10,000 pounds of copper for $5,000 and pay the seller the extra $9000 plus interest due on the contract. Thus, the user must have additional money in his account to cover that sale.” [0021]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Sweeting the ability to have down payment using percentages as taught by Dawson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Dawson who teaches the benefits of leverage (control 10,000 pounds of copper for only $1,000) by using down payments.

Regarding claim 11
The method according to claim 10, wherein said financial instrument is traded on an official exchange markets and cleared by an official clearinghouse wherein said clearinghouse guarantees performance of the parties and execution of the contract conditions.

Sweeting teaches:
Exchange and clearing house…
“FIG. 1 is a simplified block diagram of an investment system 10 for providing futures contracts in a financial market environment. Investment system 10 comprises an exchange platform 12, a communications network 14, a buyer 16, and a seller 18. Exchange platform 12 may include a futures module 20 and a price reporting/dissemination element 22. Futures module 20 may include a processor 24 and a memory element 28, which may store one or more futures contracts 30. Exchange platform 12 may be coupled to a clearing house 36.” [0026]

Ensure (guarantee) proper execution (performance) of trades by buyer and seller (parties)…
“Clearing house 36 is an element that cooperates with exchange platform 12 in order to ensure a fair and proper execution of transactions and trades initiated by buyer 16 or seller 18. Futures exchanges generally have a clearing association (i.e. similar to clearing house 36), which operates in conjunction with the futures exchange in a manner similar to a bank clearing house. Membership in the clearing association is generally composed of well-capitalized members of the exchange and corporations or partnerships, one of whose officials is often an exchange member. Exchange members who do not join the clearing association can clear their trades through a member of the association. Each member of clearing house 36 allocates fixed original margins and maintains them with clearing house 36 in the event of adverse price fluctuations. In such instances, clearing house 36 may call for additional margins throughout the day without waiting for a routine end-of-day settlement.” [0044]

Regarding claim 12
The method according to claim 10, wherein said financial instrument is used to hedge against the risk of investing in said underlying asset or tradable instrument.

Sweeting teaches:
Diminish price uncertainty (hedge against risk)…
diminish the price uncertainty (hedgers) and enough other traders willing to take on that risk (speculators) in order for the futures contract to be successful, i.e., worthwhile for the contract to be listed on a futures exchange.” [0004]

Regarding claim 21
The method according to claim 10 comprising a specific timed rights conditions for each of the buyer and the seller. 

Sweeting teaches:
Delivery (specific rights conditions) at a stated time (specified time)…
“Unlike a stock, which represents equity in a company and an asset that can be held for a long time, (if not indefinitely), a futures contract generally has a finite life. A futures contract can be used for hedging commodity price-fluctuation risks or for taking advantage of price movements, rather than for the buying or selling of the actual cash commodity. The word "contract" is used to describe a futures arrangement because a futures contract requires delivery of the commodity at a stated time in the future unless the contract is liquidated before it expires.” [0005]

Claims 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (38) above in further view of Pub. No. US 2007/0203819 to Efron.  
Regarding claim 22
The method according to claim 21 wherein said timed rights conditions are conditions in said financial instrument contract, wherein said conditions enable each one of the parties the power to exercise specific agreed upon right during a specified timeframe as indicated in the instrument contract, said timeframe is an interval of time that begins on an agreed date must end at the maximum one day before the determined settlement date of said financial instrument contract, according to the agreement.

Sweeting teaches:
Expiration date…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer 

Settlement terms…
“Futures contract 30 may also include a number of additional provisions, stipulations, or conditions, which may include items such as settlement terms 40, delivery terms 50, exchange fees 60, limitations 70, and miscellaneous items 80. A myriad of other potential segments may be provided within futures contract 30, as the embodiment of FIG. 2 represents simply one example arrangement of futures contract 30. Such variations may be based on the particular needs of the parties implicated by futures contract 30.” [0057]

The combined references teach settlement.  They do not teach one or more days on or before.

Efon also in the business of settlement teaches:
One or more days before settlement date…
“In some embodiments, the number of shares under the early settlement contract may be determined based, at least in part, on a closing price of the stock on one or more trading days on or before the settlement date. In that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date (sometimes referred to herein as a "notice period").” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to one or more days before settlement date as taught by Efron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Efron who teaches the need to use a closing price that would be a day or more earlier than the settlement date.

Regarding claim 24
The method according to claim 10, said financial instrument contract grants the right for each party to assig or sell his roles and position to any third party unilaterally without the consent of the other party during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined settlement date, wherein the instrument provides for the optional sale at a determinable non-zero value, said software computes the sale value of said instrument using suitable pricing algorithm, calculating the updated current parties’ positions on the date of assignment, wherein said software further settles the exiting party position and transfers his roles and position to the new party, and update the contract parties’ roles and positions, and generate notification messages to the parties based on the up-to-date positions. 

Sweeting teaches:
Assigning ownership to a purchaser of a futures contract…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” Inherent with purchaser is paying, therefore non-zero value.

Example of buyer (purchaser) with price…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Record purchase or sale of a contract…
“Exchange platform 12 may be owned and operated by any suitable entity having the authority to operate in the distribution of futures contracts. For example, exchange platform may be a recognized futures exchange, such as the CX (representing the Cantor Financial Futures Exchange). A connection may be present between exchange platform 12 and any other futures exchange (e.g. the Chicago Board of Trade (CBOT)), whereby information associated with any transaction that is proposed by buyer 16 or seller 18 is relayed to an appropriate exchange to consummate the transaction. Thus, exchange platform 12 may operate as a proxy between buyer 16/seller 18 and a corresponding exchange that can record and confirm a tendered purchase or sale of futures contract 30. Alternatively and where authorized, exchange platform 12 may perform such trade execution functions independently. Exchange platform 12 may also deliver real-time financial data to buyer 16 or seller 18 in order to provide pertinent financial information to be used to make decisions as to whether to purchase or to sell futures contract 30. This relay of financial information may be performed via price reporting/dissemination element 22 or any other suitable element. Data, such as pricing information, asset class, maturity data, historical quotes, or moving averages, for example, may be provided to buyer 16 and seller 18. Other financial data may also be readily delivered and based on particular needs. In order to deliver information that is accurate and timely, price reporting/dissemination element 22 may be coupled to a corresponding futures exchange communications link that carries such financial data. Alternatively, price reporting/dissemination element 22 may gather such critical information from any appropriate location (e.g. a server operable to deliver real-time information to investors) such that the desired financial data is delivered to buyer 16 or seller 18.” [0037]

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Expiration date…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Settlement terms…
“Futures contract 30 may also include a number of additional provisions, stipulations, or conditions, which may include items such as settlement terms 40, delivery terms 50, exchange fees 60, limitations 70, and miscellaneous items 80. A myriad of other potential segments may be provided within futures contract 30, as the embodiment of FIG. 2 represents simply one example arrangement of futures contract 30. Such variations may be based on the particular needs of the parties implicated by futures contract 30.” [0057]

The combined references teach settlement.  They do not teach one or more days on or before.

Efon also in the business of settlement teaches:
One or more days before settlement date…
“In some embodiments, the number of shares under the early settlement contract may be determined based, at least in part, on a closing price of the stock on one or more trading days on or before the settlement date. In that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date (sometimes referred to herein as a "notice period").” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to one or more days before settlement date as taught by Efron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Efron who teaches the need to use a closing price that would be a day or more earlier than the settlement date.

Regarding claim 27
The method according to claim 10, wherein said financial instrument must include a condition that establishes the right for one or both of the parties to tender delivery of his part and unilaterally oblige the other party to deliver his part during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined settlement date. Wherein said software captures the request to tender the delivery by the requesting party, and generates a message to the other party to inform him the request, and registers and opens the position of the party requested to deliver, wherein upon delivery said software closes the open position for that party and generate a report to indicate the new positions to the authorities, and create a statement that defines the parties rights and obligations, and declares the end of the contract, and declare the execution of said financial instrument contract. 

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Expiration date…
sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Settlement terms…
“Futures contract 30 may also include a number of additional provisions, stipulations, or conditions, which may include items such as settlement terms 40, delivery terms 50, exchange fees 60, limitations 70, and miscellaneous items 80. A myriad of other potential segments may be provided within futures contract 30, as the embodiment of FIG. 2 represents simply one example arrangement of futures contract 30. Such variations may be based on the particular needs of the parties implicated by futures contract 30.” [0057]

The combined references teach settlement.  They do not teach one or more days on or before.

Efon also in the business of settlement teaches:
One or more days before settlement date…
“In some embodiments, the number of shares under the early settlement contract may be determined based, at least in part, on a closing price of the stock on one or more trading days on or before the settlement date. In that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date (sometimes referred to herein as a "notice period").” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to one or more days before settlement date as taught by Efron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Efron who teaches the need to use a closing price that would be a day or more earlier than the settlement date.

Claims 23, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (38) above in further view of Pub. No. US 2009/0012892 to Biase.  
Regarding claim 23
The method according to claim 10, wherein the contract must include a timed right condition that establishes the right for one or both parties to postpone delivery of assets and the remainder of the price to take place during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined settlement date, and wherein said software registers and defines the agreed dates of delivery of the assets and price remainder, wherein said software registers execution data of delivery requests and decline of the requests, wherein said software accordingly updates the positions of the parties and issue notifications to the parties based on the executed rights and illustrating the up-to-date positions. 

The combined references teach “extra” (remainder) at contract due (agreed date).

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Postpone
The combined references teach delivery.  They do not teach postpone.

Biase also in the business of delivery teaches:
Not to accept delivery (therefore postpone) delivery of the contract (asset)…
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to postpone delivery as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of not accept delivery (postpone) should counterparties not perform their obligation. 

Regarding claim 25
The method according to claim 10, wherein said financial instrument includes a condition that establishes the right for only one of the parties to unilaterally revoke the contract during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined settlement date, wherein said software registers the revocation, create a message to the other party to inform him of the revocation of the contract, calculate the values of the parties’ positions, settle each party’s position, and create a statement that defines the parties rights and obligations on the date of revocation, and request the parties to execute their roles based on the revocation, and declare the end of the contract based on the revocation, send a declaration to the authorities to inform them of the revocation of said financial instrument contract. 

Sweeting teaches:
Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Revoke
The combined references teach contracts.  They do not teach revoke.

Biase also in the business of contracts teaches:
Cancel contract (unilaterally revoke, therefore during contract period)……
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141] Inherent with cancel the contract is during the contract period.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to revoke a contract as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of revoking a contract should counterparties not perform their obligation. 

Regarding claim 26
The method according to claim 10, wherein said financial instrument must include a condition that establishes the right for one or both of the parties to decline delivery of his part during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined settlement date, wherein said software registers the request of the delivery and generate a message to inform the other party, and register the declining reply, and generate a message to the first party requesting delivery declaring the declined request, wherein said software registers the updated positions after the request and declined request, update the positions of the parties and issue a statement of the positions for the parties and inform the authorities of the action taken. 

The combined references teach “extra” (remainder) at contract due (agreed date).

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Decline
The combined references teach delivery.  They do not teach postpone.

Biase also in the business of delivery teaches:
Not to accept delivery (therefore decline) delivery of the contract (asset)…
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to decline delivery as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of not accept delivery (decline) should counterparties not perform their obligation.

Regarding claim 29
The method according to claim 10, wherein the purchaser pays a small part of the price, wherein the parties have the right to assign their positions unilaterally without the consent of the other party, and wherein the timed right to revoke the contract is assigned to the purchaser, and wherein the timed right to decline delivery is assigned to 

Sweeting teaches:
Assigning ownership to a purchaser…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” (claim 24)

Decline
The combined references teach delivery.  They do not teach postpone.

Biase also in the business of delivery teaches:
Not to accept delivery (therefore decline) delivery of the contract (asset)…
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to decline delivery as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of not accept delivery (decline) should counterparties not perform their obligation.

Regarding claim 30
The method according to claim 10, wherein the purchaser pays a small part of the price, wherein the parties have the right to assign their positions unilaterally without the consent of the other party, and wherein the timed right to revoke the contract is assigned to the seller, and wherein the timed right to decline delivery is assigned to the seller, and wherein the timed right to tender delivery is assigned to the seller, said 

Sweeting teaches:
Assigning ownership to a purchaser…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” (claim 24)

Revoke
The combined references teach contracts.  They do not teach revoke.

Biase also in the business of contracts teaches:
Cancel contract (unilaterally revoke, therefore during contract period)……
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141] Inherent with cancel the contract is during the contract period.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to revoke a contract as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of revoking a contract should counterparties not perform their obligation. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (38) above in further view of Pub. No. US 2019/0279319 to Panchal et al.   
Regarding claim 28

[No Patentable Weight is given to intended use language of “to ensure no contradicting terms or rights are assigned…” as to ensure may never happen.]

The combined references teach contract.  They do not teach validates conditions and terms and compares timed rights of parties.

Panchal et al. also in the business of contract teaches:
Check (validates) obligation (conditions and terms), and date and time for delivery and compare input value against target value (therefore can compare timed rights)…
“Each contract will have various obligations—these obligations can be classified into various categories, such as payment/deliverable based obligations, tax obligations, penalty free obligations, regulatory compliance obligations, etc. To check the compliance of each such obligation, the system is trained to extract relevant aspects from the clauses of these obligations, based on heuristic patterns. The contract manager can create a matrix for each obligation by entering information related to the contract clauses. For example, consider a delivery based obligation in which Party A has to deliver XYZ number of product units to Party B by a particular date. The contract manager will create a matrix for this particular obligation by providing the number of product units to be delivered, the current date and time, the date and time before which the complete delivery must be made and any updates as per the delivery in the intermittent period till the final date. The software continually takes in this data and updates the metrics. At any time, the contract manager can compare an input value against the target value set in the metric (XYZ in this particular example), and check for compliance or non-compliance. [FIG. 3] The delivery based obligation will be shown as compliant when the total of XYZ product units has been delivered to Party B by Party A. In a similar manner, the contract manager can create a matrix for all the obligations in the contract and then easily track the compliance of each obligation from his/her dashboard.” [0035]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to validate conditions and terms and comparing time rights as taught by Panchal et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Panchal et al. who teaches the need to check compliance of obligations and the combined references benefit financially by validating contract conditions are met.  

“In the present invention, miners execute contract codes as speculative actions. A miner schedules multiple concurrent contracts to run in parallel. Contracts' data structures are instrumented to detect synchronization conflicts at run-time, in much the same way as mechanisms like transactional boosting. If one speculative contract execution conflicts with another, the conflict is resolved either by delaying one contract until another completes, or by rolling back and restarting some of the contracts. When a speculative action completes successfully, it is said to commit, and otherwise it aborts.” [0072]



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2005/0086152 to Sweeting.
Regarding claim 13
A financial instrument, 
wherein said financial instrument is controlled and monitored via a computerized system managed by an official financial authority,

Sweeting teaches:
Fig. 1, ref. 24 processor (computerized system) with ref. 20 (Futures Module, therefore for a futures (financial instrument))…


    PNG
    media_image1.png
    320
    259
    media_image1.png
    Greyscale


Official as an exchange member…
“Clearing house 36 is an element that cooperates with exchange platform 12 in order to ensure a fair and proper execution of transactions and trades initiated by buyer 16 or seller 18. Futures exchanges generally have a clearing association (i.e. similar to clearing house 36), which operates in conjunction with the futures exchange in a manner similar to a bank clearing house. Membership in the clearing association is generally composed of well-capitalized members of the exchange and corporations or partnerships, one of whose officials is often an exchange member. Exchange members who do not join the clearing association can clear their trades through a member of the association. Each member of clearing house 36 allocates fixed original margins and maintains them with clearing house 36 in the event of adverse price fluctuations. In such instances, clearing house 36 may call for additional margins throughout the day without waiting for a routine end-of-day settlement.” [0044]

wherein said financial instrument execution data is transmitted between a buyer and an exchange market and between a seller and an exchange market via a system of networked computers,

Fig. 1, ref. 16 Buyer, and ref. 18 Seller, with ref. 14 Communication Network (transmitted between) and ref. 12 Exchange Platform…


    PNG
    media_image2.png
    255
    475
    media_image2.png
    Greyscale



contract execution data including information relating to the execution data of said financial instrument contract.

“A futures contract is an agreement to buy or to sell a specific quantity of some asset at some time in the future, whereby the price of the asset is agreed upon at the time the agreement is made. Any asset whose future price is uncertain is a candidate for a futures contract. Example assets include government issued bonds, corn, wheat, cotton, coffee, cocoa, pork bellies, gasoline, heating oil, lumber, live cattle, gold, silver, yen, pounds, pesos, marks, T-bills, Eurodollar CDs, or any other suitable asset or commodity.” [0003]

Futures contract as a legal (financial) instrument…
“FIG. 2 is a simplified block diagram of an example futures contract 30. Futures contract 30 represents the legal instrument that may be used to bind buyer 16 or seller 18 to a stipulated agreement. Futures contract 30 may take any appropriate form such as a written document, an e-mail, a facsimile message, a computer display, an entry in an account, or a verbal agreement between two parties. Futures contract 30 provides considerable flexibility in its terms, representations, and stipulations. In general, any information or data that may be germane or of interest to a futures contract participant may be included in futures contract 30, provided that the included terms are mutually agreeable to the two (or more) parties bound by futures contract 30.” [0055]

Regarding claim 14
The financial instrument of claim 13, wherein said financial instrument execution data comprise the instructions from said financial instrument contract parties to exercise their rights according to said instrument contract.

Sweeting teaches:
Fig 2, ref’s. 40 and 50 teach contract with example of settlement and delivery terms (rights to exercise)…




    PNG
    media_image3.png
    212
    451
    media_image3.png
    Greyscale


Regarding claim 15
The financial instrument according to claim 13 wherein said system comprises:
a processing unit used to access and operate the software,

Sweeting teaches:
	Fig. 1, ref 24 of processor (processing software).

a server unit including a memory storage device, that maintains a database which includes the results of effecting the instructed execution data and the value of said financial instrument and said underlying asset and the other financial data,

“Exchange platform 12 is a trading architecture that facilitates the purchase and sale of one or more futures contracts 30. Exchange platform 12 is operable to receive and to process requests associated with transactions relating to futures contract 30. Exchange platform 12 may be a computer, a server, a management center, a single workstation, or a headquartering office for any person, business, or entity that seeks to manage the trading of futures contract 30. Accordingly, exchange platform 12 may include any suitable hardware, software, personnel, devices, components, elements, or objects that may be utilized or implemented to achieve the operations and functions of an administrative body or a supervising entity that manages or administers a trading environment.” [0036]

Fig. 1, ref. 28 teaches memory.

Memory to store contract (financial instrument) and Fig. 2, ref. 30 that teaches underlying asset and other financial data (ref’s. 40-80)
“FIG. 1 is a simplified block diagram of an investment system 10 for providing futures contracts in a financial market environment. Investment system 10 comprises an exchange platform 12, a communications network 14, a buyer 16, and a seller 18. Exchange platform 12 may include a futures module 20 and a price reporting/dissemination element 22. Futures module 20 may include a processor 24 and a memory element 28, which may store one or more futures contracts 30. Exchange platform 12 may be coupled to a clearing house 36.” [0026]



Stored (saves) the futures contract formulated (results of execution data), for terms of buyer and seller, ref’s. 40-80)…
“…The resultant futures contract 30 that is formulated may be suitably stored in memory element 28 after being properly managed and secured by processor 24. Processor 24 may also assist in processing any financial terms or conditions (e.g. desired interest rate, type of asset class, etc.) requested by buyer 16 or seller 18. In cases where futures module 20 is unable to match the requested financial parameters or tendered contract terms provided by buyer 16 or seller 18 with that which is available in the trading market place, futures module 20 may contact buyer 16 or seller 18 and notify either of the circumstances surrounding the inability to fulfill such an order.” [0041]

a software including an input interface for receiving execution data associated with said financial instrument and the underlying asset or tradable instrument value, wherein then generates reports and documentation based on said financial instrument parties’ execution data, and

	Fig. 1, ref’s 16 and 18 for receiving input from buyer and seller. 

User interface to initiate transactions (receiving input) and for asset monitoring (reporting) of execution data…
“Buyer 16 and seller 18 may each be provided with an end user interface comprising a central processing unit (CPU). The end user interface may be employed by either buyer 16 or seller 18 in order to initiate transactions or to perform asset-monitoring functions within investment system 10. Alternatively, such an end user interface may be replaced with any other suitable interface or object that facilitates communications between buyer 16, seller 18, and any other element within investment system 10, such as: a cellular telephone, an electronic notebook, a personal digital assistant (PDA), or any other suitable device (wireless or otherwise), component, or element capable of accessing one or more elements within investment system 10. The end user interface may also comprise any suitable interface for a human user such as a display, a microphone, a keyboard, or any other appropriate terminal equipment according to particular configurations and arrangements. In addition, the end user interface may be a unique element designed specifically for communications involving the purchase or sale of futures contract 30. Such an element may be fabricated or produced specifically for financial applications involving buyer 16 and seller 18.” [0040]

Example of reporting (generates reports and documentation) to buyer and seller (parties) of price (execution data)…
futures module 20 could perform one or more of the tasks provided by price reporting/dissemination element 22 such that accurate pricing information and other relevant financial data could be adequately communicated to buyer 16 and seller 18.” [0042]

a program module, operated by said software and stored in the memory storage device for providing instructions to the processing unit; and 

Software (program module) to achieve operations and functions (therefore providing instructions to the processor)…
“Exchange platform 12 is a trading architecture that facilitates the purchase and sale of one or more futures contracts 30. Exchange platform 12 is operable to receive and to process requests associated with transactions relating to futures contract 30. Exchange platform 12 may be a computer, a server, a management center, a single workstation, or a headquartering office for any person, business, or entity that seeks to manage the trading of futures contract 30. Accordingly, exchange platform 12 may include any suitable hardware, software, personnel, devices, components, elements, or objects that may be utilized or implemented to achieve the operations and functions of an administrative body or a supervising entity that manages or administers a trading environment.” [0036]

wherein the processing unit, responsive to the instruction of the program module, implements a control logic responsive to the instructions relating to the financial instrument execution data, wherein it updates said financial instrument parties’ rights and obligations and positions in relation to said financial instrument, wherein further implements an implementation logic that comply to said financial instrument objectives. 

Where the futures module, Fig. 1 ref. 20, is malleable and able to be any sutibable component and software to facilitate operations of the futures module…
“It should be noted that the internal structure of futures module 20 is malleable and can be readily changed, modified, rearranged, or reconfigured in order to futures module 20 may be equipped with any suitable component, device, application specific integrated circuit (ASIC), hardware, software, processor, algorithm, read only memory (ROM) element, random access memory (RAM) element, erasable programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), or any other suitable object that is operable to facilitate the operations of futures module 20. Considerable flexibility is provided by the structure of futures module 20 in the context of investment system 10. Thus, it can be easily appreciated that futures module 20 could be readily provided external to exchange platform 12 such that communications involving buyer 16 and seller 18 could still be accommodated and handled properly. In other embodiments, futures module 20 could perform one or more of the tasks provided by price reporting/dissemination element 22 such that accurate pricing information and other relevant financial data could be adequately communicated to buyer 16 and seller 18.” [0042]

Regarding claim 16
The financial instrument according to claim 15, wherein said software further implements a control logic to determine the value for said financial instrument comprising:
receiving financial data associated with said financial instrument contract,

Sweeting teaches:
	Fig. 1, ref’s 16 and 18 of Buyer and Seller).

receiving said financial instrument execution data from said instrument parties for the sale or purchase of said instrument,

User interface to initiate transactions (receiving input) and for asset monitoring (reporting) of execution data…
“Buyer 16 and seller 18 may each be provided with an end user interface comprising a central processing unit (CPU). The end user interface may be employed by either buyer 16 or seller 18 in order to initiate transactions or to perform asset-monitoring functions within investment system 10. Alternatively, such an end user interface may be replaced with any other suitable interface or object that facilitates communications between buyer 16, seller 18, and any other element within investment system 10, such as: a cellular telephone, an electronic notebook, a personal digital assistant (PDA), or any other suitable device (wireless or otherwise), component, or element capable of accessing one or more elements within investment system 10. The end user interface may also comprise any suitable interface for a human user such as a display, a microphone, a keyboard, or any other appropriate terminal equipment according to particular configurations and arrangements. In addition, the end user interface may be a unique element designed specifically for communications involving the purchase or sale of futures contract 30. Such an element may be 

receiving data associated with said underlying asset or tradable asset,

Example of receive requests for futures contracts with terms and type of asset class (underlying asset data)…
“Futures module 20 includes processor 24 and memory element 28 in accordance with one example embodiment of the present invention. Futures module 20 is operable to receive requests from buyer 16 or seller 18 and to process those requests such that financial transactions involving futures contract 30 may be performed. Futures module 20 may have a link or a connection to a futures market trading floor, or some other suitable coupling to any suitable element that allows for such transactions to be consummated. The resultant futures contract 30 that is formulated may be suitably stored in memory element 28 after being properly managed and secured by processor 24. Processor 24 may also assist in processing any financial terms or conditions (e.g. desired interest rate, type of asset class, etc.) requested by buyer 16 or seller 18. In cases where futures module 20 is unable to match the requested financial parameters or tendered contract terms provided by buyer 16 or seller 18 with that which is available in the trading market place, futures module 20 may contact buyer 16 or seller 18 and notify either of the circumstances surrounding the inability to fulfill such an order.” [0041]

causing the computer to calculate the value of said financial instrument by applying a relevant pricing model utilizing the data associated with said financial instrument contract, said instrument parties sale or purchase transactions of said financial instrument, said data associated with the underlying asset or tradable instrument,

Example of algorithm (relevant pricing model) using bond (underlying asset data associated with the financial instrument)…
“On delivery of a bond from the delivery basket into a future short position, the delivery price (in the notional six percent five-year futures example) of that bond may be calculated by: 1) ascertaining a traditional bond futures price for a six percent coupon five-year maturity standard bond from the "yield spread over Libor" EDSP of futures contract 30, and the five-year International Swaps and Derivatives Association (ISDA) United States fixed-for-floating rate of that day (standard asset swap structure calculations may be performed by using the ISDA fixing rates for the whole fixed-for-floating rate yield curve up to five-year maturity on the futures delivery day); and 2) applying a standard futures conversion factor algorithm to adjust the value paid for a delivered bond to that ascertained above for the six percent five-year notional futures.” [0048]

updating the database with said underlying asset data upon trading, and

Stored (saves) the futures contract formulated (results of execution data, therefore updating data), for terms of buyer and seller, ref’s. 40-80)…
“…The resultant futures contract 30 that is formulated may be suitably stored in memory element 28 after being properly managed and secured by processor 24. Processor 24 may also assist in processing any financial terms or conditions (e.g. desired interest rate, type of asset class, etc.) requested by buyer 16 or seller 18. In cases where futures module 20 is unable to match the requested financial parameters or tendered contract terms provided by buyer 16 or seller 18 with that which is available in the trading market place, futures module 20 may contact buyer 16 or seller 18 and notify either of the circumstances surrounding the inability to fulfill such an order.” [0041]

causing the computer to take action based on the logic of implementing said financial instrument. 

Software (program module) to achieve operations and functions (therefore providing instructions to the processor)…
“Exchange platform 12 is a trading architecture that facilitates the purchase and sale of one or more futures contracts 30. Exchange platform 12 is operable to receive and to process requests associated with transactions relating to futures contract 30. Exchange platform 12 may be a computer, a server, a management center, a single workstation, or a headquartering office for any person, business, or entity that seeks to manage the trading of futures contract 30. Accordingly, exchange platform 12 may include any suitable hardware, software, personnel, devices, components, elements, or objects that may be utilized or implemented to achieve the operations and functions of an administrative body or a supervising entity that manages or administers a trading environment.” [0036]

Regarding claim 17
The financial instrument according to claim 15, wherein said program module is operative to enable transactions including a purchase, sale, or trade of said financial instrument. 
[No Patentable Weight is given to intended use language of “to enable transactions…” as transactions never happen.]

Sweeting teaches:
Facilitates (enables transactions) of purchase and sale… 
“Exchange platform 12 is a trading architecture that facilitates the purchase and sale of one or more futures contracts 30. Exchange platform 12 is operable to receive and to process requests associated with transactions relating to futures contract 30. Exchange platform 12 may be a computer, a server, a management center, a single workstation, or a headquartering office for any person, business, or entity that seeks to manage the trading of futures contract 30. Accordingly, exchange platform 12 may include any suitable hardware, software, personnel, devices, components, elements, or objects that may be 

Regarding claim 18
The financial instrument according to claim 15, wherein said software further implements the execution data wherein it updates and determines the positions of said financial instrument parties associated with their rights in said financial instrument, and 

Sweeting teaches:
Example of bond delivery price adjustments (updates)…
“Deliverable bonds in traditional single asset class bond futures contracts are generally subject to delivery price adjustments by the futures exchanges on which they are traded. Their values are adjusted by a series of conversion factors in an attempt to equalize the economic status of each bond to fit delivery into a notional contract standard. In practice, the mathematics of conversion factor adjustments dictate that unless the yield-to-maturity curve for the asset class is essentially a flat horizontal line, one bond will often be clearly the cheapest to deliver for a short position to fulfil physical delivery obligations. Any other bond delivery would cost the futures short participant more money to deliver in the delivery obligation.” [0033]

Adjust value…
“On delivery of a bond from the delivery basket into a future short position, the delivery price (in the notional six percent five-year futures example) of that bond may be calculated by: 1) ascertaining a traditional bond futures price for a six percent coupon five-year maturity standard bond from the "yield spread over Libor" EDSP of futures contract 30, and the five-year International Swaps and Derivatives Association (ISDA) United States fixed-for-floating rate of that day (standard asset swap structure calculations may be performed by using the ISDA fixing rates for the whole fixed-for-floating rate yield curve up to five-year maturity on the futures delivery day); and 2) applying a standard futures conversion factor algorithm to adjust the value paid for a delivered bond to that ascertained above for the six percent five-year notional futures.” [0048]

wherein said software generates associated reports and messages to the parties of said financial instrument.

Example of reporting (generates reports and documentation) to buyer and seller (parties) of price (execution data)…
“It should be noted that the internal structure of futures module 20 is malleable and can be readily changed, modified, rearranged, or reconfigured in order to achieve its intended operations. Accordingly, futures module 20 may be equipped with any suitable component, device, application specific integrated circuit (ASIC), hardware, software, processor, algorithm, read only memory (ROM) element, random access memory (RAM) element, erasable futures module 20 could perform one or more of the tasks provided by price reporting/dissemination element 22 such that accurate pricing information and other relevant financial data could be adequately communicated to buyer 16 and seller 18.” [0042]

Regarding claim 31
The financial instrument according to claim 15 wherein upon the termination of said financial instrument contract, settles the positions of said financial instrument contract parties and generates a message that defines the parties’ final positions, and rights and obligations as on the date of the last day of the contract, and register the termination of said financial instrument contract to the authorities.

Sweeting teaches:
Delivery (settle) of multiple asset class (positions)…
“Single-security deliverables generally bear a bias that inhibits their marketability. Moreover, single-security deliverables suffer from deficient liquidity constraints and poor diversity offerings. Investment system 10 addresses such inadequacies by offering futures contract 30 that reflects an amalgamation of underlying assets, which provide for a multiple instrument delivery. The multiple asset class or multiple asset subclass futures contract configuration is such that the multiple underlying deliverable assets cumulatively make up the total deliverable obligation.”

Fig. 2, ref. 30-80 teaches parties positions (e.g. Asset Subclass 1, terms, etc).

Clearing house for proper execution of trades (therefore settles positions)…
“Clearing house 36 is an element that cooperates with exchange platform 12 in order to ensure a fair and proper execution of transactions and trades initiated by buyer 16 or seller 18. Futures exchanges generally have a clearing association (i.e. similar to clearing house 36), which operates in conjunction with the futures exchange in a manner similar to a bank clearing house. Membership in the clearing association is generally composed of well-capitalized members of the exchange and corporations or partnerships, one of whose officials is often an exchange member. Exchange members who do not join the clearing association can clear their trades through a member of the association. Each member of 

Example of reporting (generates reports and documentation) to buyer and seller (parties) of price (execution data)…
“It should be noted that the internal structure of futures module 20 is malleable and can be readily changed, modified, rearranged, or reconfigured in order to achieve its intended operations. Accordingly, futures module 20 may be equipped with any suitable component, device, application specific integrated circuit (ASIC), hardware, software, processor, algorithm, read only memory (ROM) element, random access memory (RAM) element, erasable programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), or any other suitable object that is operable to facilitate the operations of futures module 20. Considerable flexibility is provided by the structure of futures module 20 in the context of investment system 10. Thus, it can be easily appreciated that futures module 20 could be readily provided external to exchange platform 12 such that communications involving buyer 16 and seller 18 could still be accommodated and handled properly. In other embodiments, futures module 20 could perform one or more of the tasks provided by price reporting/dissemination element 22 such that accurate pricing information and other relevant financial data could be adequately communicated to buyer 16 and seller 18.” [0042]



Prior Art
A prior art search of claims 19 and 20 was made but does not result in a prior art rejection at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least futures contract:
JP-2003533793-A; US-20020069155-A1; US-20030018490-A1; US-20040176990-A1; US-20030208407-A1; US-20050086152-A1; US-20050097025-A1; US-20070117615-A1; US-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693